DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Su et al. (US 2011/0250797).
Regarding claim 1, Su et al. disclose a connector (1000) comprising:
two elongated signal contacts (132) extending generally parallel to one another, each signal contact having a first connection portion (1321) for connecting the connector to a mating connector and a second connection portion (1323) for connecting the signal contacts to respective wires of a cable (140), 
wherein a distance (A) between center axes of the first connection portions differs from a distance (B) between center axes of the second connection portions.
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    348
    631
    media_image1.png
    Greyscale


Regarding claim 2, Su et al. disclose the first connection portion and the second connection portion of each signal contact extend in an axial direction of the signal contact, and wherein, in at least one of the signal contacts, a center axis of the first connection portion is spaced apart in parallel from a center axis of the second connection portion.

Regarding claim 3, Su et al. disclose two signal contacts are generally mirror symmetrical to each other.

Regarding claim 6, Su et al. disclose the signal contacts are made of sheet metal.

Regarding claim 7, Su et al. disclose both of the signal contacts are radially surrounded by an insulating element (11).

Regarding claim 8, Su et al. disclose the insulating element is a premanufactured element into which the signal contacts are inserted during assembly.



Regarding claim 10, Su et al. disclose the signal contacts each comprise one or more axial fixation features (1325).

Regarding claim 11, Su et al. disclose the axial fixation features include one of hooks or dimples.

Regarding claim 12, Su et al. disclose the axial fixation features are located in a middle portion connecting the first connection portion and the second connection portion.

Regarding claim 13, Su et al. disclose at least one locking element (un-numbered, a structure abutting the member 1325) configured to lock the signal contacts in position in the connector.

Regarding claim 14, Su et al. disclose the at least one locking element defines a first locking surface (a surface that abutting the member 1325) and the signal contacts together define a corresponding second locking surface (1325).

Regarding claim 15, Su et al. disclose the first locking surface faces towards the first connection portions and the second locking surface faces towards the second connection portions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2011/0250797) in view of Zweigle (US 2010/0279556).
Su et al. substantially disclosed the claimed invention except the second connection portion is a tube crimping to the wire.

Zweigle teach a tube portion (22, 24) crimping to a wire (14, 16, 18).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the tube crimping portion Su’s contact, as taught by Zweigle for firm connection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2011/0250797).
Su et al. substantially disclosed the claimed invention except the signal contacts are overmolded by insulating material forming the insulating element.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833